COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jorge Montalvo v. The State of Texas
Appellate case number:      01-20-00109-CR
Trial court case number:    1526956
Trial court:                174th District Court of Harris County

        Without an agreed punishment recommendation, appellant, Jorge Montalvo,
pleaded guilty to the felony offense of murder. The trial court found Montalvo guilty and
accessed his punishment at confinement for forty years. The trial court signed a
certification of appellant’s right to appeal, stating Montalvo “has waived the right of
appeal.” Despite the waiver, Montalvo timely filed a notice of appeal.
       During the punishment phase of his trial, Montalvo notified the trial court that he
wished to withdraw his guilty plea, stating that he “felt pressured to plead guilty when in
fact he was not guilty.” The trial court informed Montalvo that he would not be allowed
to withdraw his plea of guilty. However, the trial court further stated the following:
       If you would like to appeal after this, you can do everything you need to do
       to effect an appeal, but we’re not going to go backwards when I went
       thoroughly through all of your admonishments and asked you specifically if
       you were entering to this plea, and not one second did I get any indication
       that you did not want to enter a plea of guilty. So we’re not going to go
       backwards. We can go forward, and you can appeal anything that happens
       from this hearing. And if you’re successful, then whatever the Court says in
       the higher Court will be followed. So at this point we’re moving forward.
       You’ll have an opportunity to appeal if you like.
2 R.R. at 73 (emphasis added).
       Montalvo filed a motion to abate this appeal, requesting that we direct the trial court
to hold a hearing to determine whether the certification, stating that Montalvo has waived
his right of appeal, is accurate. Because of the contradiction between the certification and
the record, on July 14, 2020, we abated the appeal and remanded the case to the trial court
to conduct a hearing to clarify Montalvo’s right of appeal and, if necessary, execute an
amended certification of appellant’s right to appeal. The trial court clerk was directed to
file a supplemental clerk’s record containing the amended certification of appellant’s right
to appeal, if any, along with any other findings, recommendations, and orders of the trial
court within thirty days of this Court’s July 14, 2020 order abating the case.
        On August 4, 2020, the trial court notified this Court that the hearing ordered in our
July 14, 2020 order had not yet occurred due to the Texas Department of Criminal Justice’s
inability to conduct video conference hearings, and limited ability to transfer inmates for
in person hearings because of the COVID-19 pandemic. In that notice, the trial court
represented that it expected the hearing ordered in our July 14, 2020 order could be
completed by September 28, 2020. However, more than nine months after that date, the
record does not reflect that the hearing ordered by this Court’s July 14, 2020 order has
taken place.
       Accordingly, we direct the trial court to hold the hearing ordered in our July
14, 2020 order within fifteen days of the date of this order. The trial court clerk is
further directed to file a supplemental clerk’s record as required by our July 14, 2020 order
within ten days of the date of the hearing. The court reporter is directed to file the reporter’s
record as required by our July 14, 2020 order within ten days of the date of the hearing.

       It is so ORDERED.

Judge’s signature: _____/s/ April Farris____
                    Acting individually  Acting for the Court

Date: ___July 13, 2021_____